DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Office is not sure if the Applicant intended for “the pressure side” recited in claim was intended to be “the suction side” since from the specification and the drawings it is unclear how the first fillet portion would extend to form a curved surface shape from the pressure side.  If “the pressure side” was intended, a more thorough explanation is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Shaffer reference (US Patent Publication No. 2015/0017003).
8.	Regarding claim 1, the Shaffer reference discloses:
a turbine blade [Abstract] comprising:
a blade body (62) in which a suction side facing one side in a circumferential direction and a pressure side facing the other side in the circumferential direction are connected at a leading edge and a trailing edge and which extends in a radial direction (FIG. 4); and
a shroud (64) provided at a tip (FIG. 3) which is a radially outer end portion of the blade body (FIG. 3), wherein the shroud (64) includes a shroud body which has an outer circumferential surface facing radially outward (FIG. 3), a front end surface (FIG. 3) extending to both sides in the circumferential direction with a leading edge side of the blade body as a reference point (FIG. 3), a rear end surface (FIG. 3) extending to both sides in the circumferential direction with a trailing edge side of the blade body as a reference point (FIG. 3), and a contact surface (72, 74) provided on both sides in the circumferential direction, and
a reinforcing portion (FIG. 4--multiple peaks) which protrudes from the outer circumferential surface and extends over the front end surface and the rear end surface (FIG. 4).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

is/are rejected under 35 U.S.C. 103 as being unpatentable over the Shaffer reference in view of the Eisaku reference (JPH10306702A).
11.	Regarding claim 2, the Shaffer reference fails to disclose:
wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction, and a second front end surface extending to intersect the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction,
the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction, and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the other side in the circumferential direction, and
the reinforcing portion has a first reinforcing rib extending over the first front end surface and the first rear end surface.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1a) wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction (FIG. 1a—from the leading edge of (4) to where the surface ends on the left), and a second front end surface extending to intersection the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction (FIG. 1a—from the leading edge of (4) to where the surface ends on the right),
the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction (FIG. 1a—from the trailing edge of (4) to where the surface ends on the right), and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the 
other side in the circumferential direction (FIG. 1a—from the trailing edge of (4) to where the surface ends on the left),

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction, and a second front end surface extending to intersect the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction, the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction, and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the other side in the circumferential direction, and the reinforcing portion has a first reinforcing rib extending over the first front end surface and the first rear end surface, as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
12.	Regarding claim 3, the Shaffer reference fails to disclose:
wherein the shroud includes a first fillet portion which is formed at a portion on which the suction side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved surface shape from the pressure side of the blade body to the inner circumferential surface of the shroud body, and
the first reinforcing rib is disposed to overlap the first fillet portion in the circumferential direction across the shroud body.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the shroud includes a first fillet portion which is formed at a portion on which the suction side of the blade body and an inner circumferential surface of the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the shroud includes a first fillet portion which is formed at a portion on which the suction side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved surface shape from the pressure side of the blade body to the inner circumferential surface of the shroud body, and the first reinforcing rib is disposed to overlap the first fillet portion in the circumferential direction across the shroud body, 
as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
13.	Regarding claim 4, the Shaffer reference fails to disclose:
wherein the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the reinforcing portion has a second reinforcing rib (8).  Such configurations/structures would allow reduction of the weight of the shroud [Abstract].
The combination of the Shaffer reference and the Eisaku reference teach the invention as essentially disclosed.  However, the modified Shaffer reference fails to disclose extending over the second front end surface and the second rear end surface.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a rib that extends over the second front end surface and the 

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface, as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
14.	Regarding claim 5, the Shaffer reference further discloses:
wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved line from the pressure side of the blade body to the inner circumferential surface of the shroud body, and
the second reinforcing rib is disposed to overlap the second fillet portion in the circumferential direction across the shroud body.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected (FIG. 1b), the second reinforcing rib (8) is disposed to overlap the second fillet portion in the circumferential direction across the shroud body (FIG. 1a).  Such configurations/structures would allow reduction of the weight of the shroud [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved line from the pressure side of the blade body to the inner circumferential surface of the shroud body, and the second 
15.	Regarding claim 6, the Shaffer reference further discloses:
wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction, and a second front end surface extending to intersect the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction,
the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction, and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the other side in the circumferential direction, and
the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction (FIG. 1a—extending from leading edge point to point on right side of shroud), and a second front end surface extending to intersect the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction (FIG. 1a—extending from leading edge point to point on left side of shroud), the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction (FIG. 1a—extending from trailing edge to point on right side of shroud), and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the other side in the circumferential direction (FIG. 1a—extending from trailing edge, and the reinforcing portion has a second reinforcing rib 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the front end surface has a first front end surface extending from the reference point of the leading edge side to the one side in the circumferential direction, and a second front end surface extending to intersect the first front end surface from the reference point of the leading edge side toward the other side in the circumferential direction, the rear end surface has a first rear end surface extending from the reference point of the trailing edge side to the one side in the circumferential direction, and a second rear end surface extending to intersect the first rear end surface from the reference point of the trailing edge side toward the other side in the circumferential direction, and the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface, as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
16.	Regarding claim 7, the Shaffer reference further discloses:
wherein the shroud includes a second fillet portion which is formed at a portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved surface shape from the pressure side of the blade body to the inner circumferential surface of the shroud body, and
the second reinforcing rib is disposed to overlap the second fillet portion in the circumferential direction across the shroud body.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the shroud includes a second fillet portion which is formed at a portion on which the pressure side of the blade body and an inner circumferential surface of 
the second reinforcing rib (8) is disposed to overlap the second fillet portion in the circumferential direction across the shroud body (FIGS. 1a-1b).  Such configurations/structures would allow reduction of the weight of the shroud [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Shaffer reference, such that the blade further includes wherein the shroud includes a second fillet portion which is formed at a portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved surface shape from the pressure side of the blade body to the inner circumferential surface of the shroud body, and the second reinforcing rib is disposed to overlap the second fillet portion in the circumferential direction 
across the shroud body, as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
17.	Regarding claim 9, the Shaffer reference further discloses:
wherein the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the reinforcing portion has a second reinforcing rib (8).  Such configurations/structures would allow reduction of the weight of the shroud [Abstract].  
The combination of the Shaffer reference and the Eisaku reference teach the invention as essentially disclosed.  However, the modified Shaffer reference fails to disclose extending over the second front end surface and the second rear end surface.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a rib that extends over the second front end surface and the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the reference, such that the blade further includes wherein the reinforcing portion has a second reinforcing rib extending over the second front end surface and the second rear end surface, as clearly suggested and taught by the Eisaku reference, in order to allow reduction of the weight of the shroud [Abstract].  
18.	Regarding claim 10, the Shaffer reference further discloses:
wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved line from the pressure side of the blade body to the inner circumferential surface of the shroud body, and
the second reinforcing rib is disposed to overlap the second fillet portion in the circumferential direction across the shroud body.
The Eisaku reference teaches it is conventional in the art of shrouds for turbine blades to provide as taught in (FIG. 1) wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected (FIG. 1b), the second reinforcing rib (8) is disposed to overlap the second fillet portion in the circumferential direction across the shroud body (FIG. 1a).  Such configurations/structures would allow reduction of the weight of the shroud [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the reference, such that the blade further includes wherein the shroud includes a second fillet portion which is formed at the portion on which the pressure side of the blade body and an inner circumferential surface of the shroud body are connected, and which extends to form a curved line from the pressure side of the blade body to the inner circumferential surface of the shroud body, and the second 
19.	Regarding claim 11, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 
a combustor which combusts the high-pressure air to generate a combustion gas; and
a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 2 (obvious).
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control.  
20.	Regarding claim 12, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 
a combustor which combusts the high-pressure air to generate a combustion gas; and 
a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 3 (obvious).
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control.  
21.	Regarding claim 13, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 

a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 4 (obvious).
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control.  
22.	Regarding claim 14, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air;
a combustor which combusts the high-pressure air to generate a combustion gas; and 
a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 5 (obvious).
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control.  
23.	Regarding claim 15, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 
a combustor which combusts the high-pressure air to generate a combustion gas; and
a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 6 (obvious).

24.	Regarding claim 16, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 
a combustor which combusts the high-pressure air to generate a combustion gas; and 
a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 7 (obvious).
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control. 
25.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Shaffer reference.
26.	Regarding claim 8, the Shaffer reference further discloses:
a gas turbine comprising:
a compressor which compresses air to generate high-pressure air; 
a combustor which combusts the high-pressure air to generate a combustion gas; 
and a turbine which includes a plurality of blade stages in which a plurality of blades are arranged in a circumferential direction, and is driven by the combustion gas,
wherein the blades of a last blade stage among the plurality of blade stages are turbine blades according to claim 1 (anticipated).  
The examiner takes Official Notice that it is well known to use a variety of blades designs in a last blade stage of a gas turbine engine for the purpose of flow control.  
Conclusion
27.Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747